The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner notes that there are no specific exampled given for the process using liquid chromatography.  Care should be taken when amending the claims since new matter is a distinct possibility due to the lack of specific description associated with the liquid chromatography process.  
The disclosure is objected to because of the following informalities: the status of the parent application needs to be updated in paragraph [0001].  
Appropriate correction is required.
Claims 2 and 4-5 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  those required so that one will end up with a precursor ion and fragment ions with mass to charge ratios as claimed.  It appears that a derivatization step is required to arrive at both the precursor and fragment ions.  See the below applied Magara and Rifai papers showing that the ethyl ester derivative of methymalonic acid does not produce the proper precursor or fragment ions and the t-butyldimethylsilyl esters of methylmalonic acid produce an ion with a mass to charge ratio of 289.  For examination purposes these claims will be treated as requiring a derivatization step to produce a t-butyldimethylsilyl ester derivative prior to step c of claim 1.  
Claims 4-5 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In these claims, “said Fragment ion” does not have antecedent basis in claim 1, but would have antecedent basis if dependent from claim 2.  For examination purposes, these claims will be treated as dependent from claim 2.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Magara (Clinical Chemistry 2000) in view of Allen (US 5,438,017), Ohie (Journal of Chromatography B 2000) or Rifai (Annals of Clinical Biochemistry 1998).  In the paper with respect to claim 1, Magara teaches a method for determining the amount of methylmalonic acid (MMA) in a sample by tandem mass spectrometry (see the title), the method comprising: a) adding a deuterated internal standard to a sample containing MMA (added 1 nmol of the internal standard MMA-d3 to 500 µL of plasma or 100 µL of urine before solid-phase extraction, see abstract on page 1804 and sample preparation paragraph bridging the columns of page 1805); b) purifying MMA by solid phase extraction (SPE) followed by liquid chromatography (see abstract on page 1804 and sample preparation paragraph bridging the columns of page 1805); c) ionizing MMA to generate one or more ions detectable by mass spectrometry (see the methods section on page 1805); and d) determining the amount of said one or more ions by tandem mass spectrometry (see the methods section on pages 1805-1806); wherein the amount of ions determined in step (d) is related to the amount of MMA originally present in the sample (see at least table 1 and its associated discussion).  Magara differs from the instant claims in that the ionization mode is positive not negative.  
In the patent Allen teaches methods for analysis of methylmalonic acid (abstract) comprising using a solid phase extraction step to purify the methylmalonic acid followed by subjecting said sample to a derivatizing agent under conditions suitable to generate tert-butyldimethylsilyl derivatized MMA (TBDMS-MMA) (a sample of serum containing methylmalonic acid (a dicarboxylic acid) are derivatized to t-butyldimethylsilyl esters with methyl-(t-butyldimethylsilyl) trifluoroacetamide (MTBSFTA) (col. 5 lines 30-31, col. 13 line 61); Example 2, in column 13 lines 58-63). Allen also teaches subjecting said TBDMS-MMA from the sample to gas chromatography (derivatized sample injected into capillary column of GC; col. 13 lines 64-67).  Column 14, lines 9-38 teach that the ion produced has a mass to charge ration of 289.2.  
In the paper Ohie teaches gas chromatography—mass spectrometry with tert.- butyldimethylsilyl derivatization: use of the simplified sample preparations and the automated data system to screen for organic acidemias.  A simplified, sensitive screening method for organic acidemias by gas chromatography—mass spectrometry using urease/direct preparations and tert.-butyldimethylsilylation (TBDMS) instead of trimethylsilylation (TMS) is described.  They compiled GC-MS data on TBDMS derivatives, including methylene unit values, and quantifying and confirming ions, for use in the automated data system they developed.  Quantification using [M-57]+ ions (Q-ions) by mass chromatography was more sensitive, and the coefficient variation was smaller, compared with TMS derivatives.  They confirmed the usefulness of this system, analyzing urine specimens from 53 patients with 15 different disorders.  Section 2.3 gives the describes the derivatization.  Section 2.4 teaches the GC-MS conditions including electron impact ionization.  Entry 19 of Table 1 lists the methylmalonic acid derivative ion at 289 as the quantifying ion.  The final paragraph on page 72 teaches that regardless of the method in mass screening programs for organic acidemias, tandem MS or GC-MS, to have a system of GC-MS analysis with TBDMS derivatization is important for more precise identification of disorders, or for detailed evaluations of patients mass screened for organic acidemias.  
In the paper Rifai teaches a sensitive assay for the rapid determination of serum methylmalonic acid (MMA) concentration using capillary gas chromatography-mass spectrometry (GC/MS) with selected ion monitoring and a simple solid-phase extraction.  In the method, a methylmalonic acid containing sample was obtained and subjected to a derivatization agent -- N-methyl-N-(t-butyldimethylsilyl)trifluoroacetamide (MTBSTFA) -- to produce tert-butyldimethylsilyl derivatized methylmalonic acid.  The derivatized sample was injected into a gas chromatography-mass spectrometer (GC-MS) and subjected to chromatography (see paragraph bridging columns of page 634).  The sample was ionized and the mass at 289 used for quantitation (see fourth full paragraph and the paragraph bridging the columns on page 634).  The fourth full paragraph of page 634 teaches that an attempt to identify other ions that would allow increased specificity was made but no other suitable ion was found that was not common to other compounds of the sample.  Figures 1(b) and 1(d) show mass spectra of derivatized MMA with other fragment ion peaks at m/z of 73, 147 and 189 in addition to the ion at 289.  The assay was linear up to 10,000 nmol/L and had a detection limit < 50 nmol/L (see paragraph bridging pages 635-636), average recovery of 98% (table 1) and between-day coefficient of variation at concentrations of 570 and 2206 nmol/L of 7.7% and 5.4%, respectively (n = 25, see paragraph bridging pages 635-636).  Comparison with another validated GC/MS method using sera with a wide range of methylmalonic acid concentrations (94-2020 nmol/L) revealed a slope and intercept of 0.97 and 17 nmol/L, respectively (n = 38).  Methylmalonic acid concentrations determined by this assay in a group of apparently healthy individuals ranged from 64-331 nmol/L (n = 81).  They concluded that the method is ideally suited for the determination of methylmalonic acid at physiological concentrations in both clinical and research laboratories.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Magera method to subject the samples to a derivatizing agent under conditions suitable to generate tert- butyldimethylsilyl derivatized MMA (TBDMS-MMA) using the N-methyl-N-(tert.- butyldimethylsilyl) trifluoroacetamide (MTBSTFA) reagent as taught by Allen, Ohie or Rifai for the purpose of providing an intense base peak in the mass spectra.  
With respect to claims 2 and 4-5, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Magera to have a precursor ion that has a mass to charge ratio (m/z) of 289.0 ± 0.5 as taught by Allen, Ohie or Rifai for the purpose of quantifying the amount of MMA that is present in a sample for diagnosis of vitamin deficiencies because of its advantages over other derivatives as taught by at least Ohie.  Magera shows that one of ordinary skill in the art at that time can select appropriate secondary ions and use them to determine the concentration of methylmalonic acid.  Thus the selection of appropriate ions for the N-Methyl-N-(tert-butyldimethylsilyl) trifluoroacetamide derivatives would have been obvious to one of ordinary skill in the tandem mass spectrometry art and would have included the specific ions claimed.  
With respect to claim 3, Magera teaches that the sample comprises plasma or serum.  
Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blom (Clinical Chemistry and Laboratory Medicine 2007) in view of Magera as described above.  In the paper, Blom teaches a method for determining the amount of methylmalonic acid (MMA) in a sample by tandem mass spectrometry (see the title), the method comprising: a) adding a deuterated internal standard to a (plasma) sample containing MMA (see the sample preparation paragraph bridging the paragraphs of page 646); b) purifying MMA by ultrafiltration followed by liquid chromatography (see the sample preparation paragraph bridging the columns  of page 646); c) ionizing MMA in negative ion mode to generate one or more ions detectable by mass spectrometry (see the LC-ESI-MS/MS system section on page 646); and d) determining the amount of said one or more ions by tandem mass spectrometry (see the methods section on pages 1805-1806); wherein the amount of ions determined in step (d) is related to the amount of MMA originally present in the sample (see at least table 1 and its associated discussion).  Blom differs from the instant claims in that solid phase extraction was not used to purify the MMA before chromatography.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the ultrafiltration step of Blom with the solid phase extraction method of Magera because Magera teaches that it is their aim to produce a faster less expensive method and the solid phase extraction efficiency was higher than the prior methods of purification (see at least the paragraph bridging the columns of page 1809 and the paragraph bridging pages 1809-1810 of Magera).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is the patent resulting from the parent application and a reference teaching a method similar to that of the above applied Blom paper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797